Citation Nr: 0528765	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  04-38 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1944 to August 
1945.  

Procedural history

In October 1996, the veteran filed a claim of entitlement to 
service connection for a lung condition, claimed to have been 
caused by exposure to asbestos in service.  His claim was 
denied by the Department of Veterans Affairs Regional Office 
in Wichita, Kansas (the RO) in a March 1997 rating decision.  
The veteran filed an appeal of that decision, which was 
perfected with the timely submission of a substantive appeal 
in May 1998.  

The veteran died in January 2001.  The appellant sent 
notification of the veteran's death to the RO; however, the 
veteran's claim had already been certified to the Board.  In 
March 2001, the Board, obviously unaware of the veteran's 
recent death, remanded the claim of entitlement to service 
connection for COPD and bronchitis for further evidentiary 
and procedural development.  

The appellant's attorney filed a claim of entitlement to DIC 
benefits and entitlement to accrued benefits on her behalf in 
January 2002.  In January 2003, the appellant filed a claim 
of entitlement to DIC and accrued benefits.  She specifically 
indicated that she was not seeking service connection for the 
cause of the veteran's death.  

In an August 2003 rating decision, the RO denied entitlement 
to service connection for COPD and bronchitis [the matter of 
accrued benefits was not mentioned], entitlement to service 
connection for the cause of the veteran's death, and 
entitlement to Dependents' Educational Assistance (DEA).  

The appellant's attorney submitted a statement in June 2004 
which he indicated was a "notice of disagreement" with 
"the rating decision of August 20, 2003 which denied 
entitlement to accrued benefits and Dependency and Indemnity 
Compensation."  However, as will be explained in detail 
below these two issues were not in fact adjudicated by the RO 
in the August 2003 rating decision.  

Also in the June 2004 statement, the appellant's attorney 
requested an informal conference with a Decision Review 
Officer (DRO).  A DRO completed an informal hearing by phone 
with the appellant's attorney in September 2004.  The DRO 
then issued a "statement of the case" in September 2004 
that denied claims of entitlement to service connection for 
the cause of the veteran's death, DIC benefits and accrued 
benefits.  

The appellant's attorney submitted a statement in October 
2004 marked "VA-9" which referred only to the issues of 
entitlement to DIC benefits and entitlement to accrued 
benefits.   A subsequent communication directly to the Board, 
in December 2004, referred only to entitlement to DIC and to 
accrued benefits. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required on her part.


REMAND

Clarification of issues on appeal

It is evident from the procedural history of this case, as 
has been described in the Introduction, that confusion exists 
over the status of this appeal.  The Board will therefore 
address each issue which has surfaced in order to determine 
its present appellate status.    

The issue of entitlement to service connection for the cause 
of the veteran's death is manifestly not before the Board.  
The appellant's attorney did not indicate in January 2002 
that the appellant sought service connection for the cause of 
the veteran's death.  Moreover, on her January 2003 
Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child 
(Including Death Compensation if Applicable) [VA Form 21-
534], the appellant checked the "no" box when asked if she 
was claiming that the cause of the veteran's death was due to 
service.  Moreover, even though the RO (mistakenly, in the 
Board's opinion) addressed and denied a claim of entitlement 
to service connection for the cause of the veteran's death in 
the August 2003 rating decision, and the September 2004 SOC 
discussed the issue, the appellant never completed an appeal 
of this issue with a timely submission of a substantive 
appeal.  Accordingly, that issue is not before the Board.  

Similarly, it appears that neither the appellant or her 
attorney raised the issue of entitlement to DEA.  
Nonetheless, the issue of eligibility to DEA was denied in 
the August 2003 RO rating decision.  The appellant and her 
attorney have not since mentioned that matter, and it, too, 
is not on appeal.

With respect to DIC and entitlement to accrued benefits, 
these issues were raised by the appellant's attorney in 
January 2002 and again by the appellant herself in January 
2003.  The August 2003 RO rating decision, however, did not 
address those claims.  

The August decision indicated that "The previous denial of 
service connection for chronic obstructive pulmonary disease 
is confirmed and continued."  Although the reasoning for the 
decision is somewhat obscure if not bizarre, it appears that 
the RO was denying the veteran's claim because he was dead.  
This is improper.  As a matter of law, veterans' claims do 
not survive their deaths, and the veteran's claim was a 
nullity.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
Nowhere in the August 2003 rating decision was the 
appellant's claim for accrued benefits mentioned, nor was DIC 
mentioned.    

Because a decision by the RO had not been made as to the 
issues of DIC and accrued benefits, the attorney's June 2004 
statement was not a notice of disagreement, since there was 
no unfavorable decision to disagree with.  The attorney's 
June 2004 communication to the RO amounted to additional 
argument in support of the appellant's initial claims for DIC 
and accrued benefits, which at that point remained 
unadjudicated.  In fact, the RO first denied entitlement to 
DIC and accrued benefits in the September 2004 "statement of 
the case", which was not in fact a statement of the case but 
was an initial rating action as to those two issues.

As noted in the Introduction above, the appellant's attorney 
submitted a statement in November 2004 labeled as "VA-9" 
that presented argument concerning the appellant's 
entitlement to DIC and accrued benefits.  It is not a 
substantive appeal, however, because notwithstanding the 
label on the September 2004 decision a statement of the case 
had not been issued.  The Board construes the November 2004 
statement to be a notice of disagreement as to the initial 
adjudication of the appellant's claims of entitlement to DIC 
and accrued benefits in September 2004.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].  

Thus, it appears to the Board that the RO, in August 2003, 
adjudicated issues which had not been raised by the appellant 
(service connection for the cause of the veteran's death and 
entitlement to DEA); did not adjudicate issues which had been 
raised by the appellant and her attorney (entitlement to DIC 
and accrued benefits); and continued to deny the veteran's 
service connection claim long after he was dead.  It further 
appears that subsequent communications between the RO and the 
appellant's attorney suffered from mis-labeling: the 
September 2004 "statement of the case" was in fact an 
initial rating action as to the DIC and accrued benefits 
issues, and the November 2004 "VA Form 9" from the 
appellant's attorney amounted to a notice of disagreement as 
to those issues. 

Reason for remand
 
For reasons stated above, the Board believes that the current 
procedural posture as to the issues of the appellant's 
entitlement to DIC and accrued benefits is that a notice of 
disagreement has been filed as to the initial RO denial in 
September 2004; no further action has been taken by the RO.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims held that in 
these circumstances, where a notice of disagreement is filed 
but a SOC has not been issued, the Board must remand the 
claims to the agency of original jurisdiction so that a SOC 
may be issued.

The Board therefore remands these issues to the Veterans 
Benefits Administration (VBA) for the following action:

After taking any evidentiary and 
procedural development which it deems 
to be appropriate, VBA should issue a 
SOC pertaining to the issues of 
entitlement to DIC and accrued 
benefits.  In connection therewith, the 
appellant and her attorney should be 
provided with appropriate notice of her 
appellate rights.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 

 
 
 
 

